DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in this application.
Response to Amendment
Claims 1, 2, and 6 are amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04/08/2022, with respect to claims 1-8 have been fully considered and are persuasive.  The rejection/objection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-8 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a second magnetic gear provide in the chamber to interact with the plurality of first magnetic gears, wherein the second magnetic gear is prevented from turning. The closest prior art references of record are Kato et al. U.S. Patent Application 2016/0138159 (hereinafter “Kato”), Kudo Japanese Patent Document JP 2003-347228 A (hereinafter “Kudo”), and Yang Chinese Patent Document CN 102534527 A (hereinafter “Yang”). Regarding claim 1, Kato teaches A substrate processing apparatus (refer to abstract), comprising: a first disk (i.e. horizontal circular table body 21)(fig.5) provided in a chamber (i.e. chamber 11)(fig.1) and configured to perform a turning motion (refer to abstract), the first disk comprising a plurality of seating holes (i.e. recess portion 23)(fig.5) periodically arranged within a specific radius from a center axis (implicit); a plurality of second disks (i.e. circular loading portion 22)(fig.5) provided in the plurality of seating holes, respectively (implicit), and configured to perform a revolving and rotating motion in accordance with the turning motion of the first disk (refer to abstract); a plurality of first magnetic gears (i.e. planetary gear 83)(fig.14)(refer also to planetary gear 42)(fig.7) fixed to each of the plurality of second disks, respectively (refer to [0035]), and configured to exert a torque on each of the plurality of second disks, respectively (implicit); and a second magnetic gear (i.e. first gear 81)(fig.14)(refer also to first gear 51)(fig.7) provided in the chamber (implicit) to interact with the plurality of first magnetic gears (implicit), however Kato does not teach a first rotary connector structure provided between the plurality of second disks and the plurality of seating holes to allow for a rotating motion of each of the plurality of second disks and for an electric connection to each of the plurality of second disks; an electrostatic chuck provided on at least one of the plurality of second disks and configured to hold a substrate using an electric power supplied through the first rotary connector structure, wherein the second magnetic gear is prevented from turning. However Kudo teaches a first rotary connector structure (refer to rotating shafts 31 and bearing devices 35)(fig.3) provided between the plurality of second disks and the plurality of seating holes (implicit) to allow for a rotating motion of each of the plurality of second disks (implicit) and for an electric connection to each of the plurality of second disks (implicit); an electrostatic chuck (i.e. electrostatic chucks 34)(fig.3) provided on at least one of the plurality of second disks (implicit) and configured to hold a substrate (i.e. wafer 1)(fig.3) using an electric power supplied through the first rotary connector structure (implicit)(refer to driving device 36)(fig.3). However, Kato and Kudo do not teach wherein the second magnetic gear is prevented from turning. Yang teaches wherein the second magnetic gear is prevented from turning (refer to stationary gear 450)(fig.4). However, Yang’s stationary gear is not applied to a substrate processing apparatus, but rather a magnetron sputtering source. Therefore, it would not have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kato, Kudo, and/or Yang to arrive at the claimed invention. Claims 2-8 are allowable due to their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839